EXHIBIT 10.1

SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (this “Agreement”) is effective as of July 15, 2013 by
and between Vectren Corporation, an Indiana corporation (“Vectren”), and John
Bohls (“Executive”).
WHEREAS, Executive is currently employed by Vectren as its President Vectren
Energy Marketing and is a participant in that certain Vectren Corporation
Severance Plan for Executive Officers dated December 31, 2011 (the “Severance
Plan”);
WHEREAS, Executive's employment has been terminated by Vectren “other than for
Cause” as that phrase is used in the Severance Plan; and
WHEREAS, this Agreement is the Release that is required pursuant to the
Severance Plan;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Vectren and Executive agree as follows:
1.
Termination of Employment.

Executive and Vectren agree that Executive's employment terminated on July 15,
2013 (the “Termination Date”).


2.Release.
(a)Throughout this Agreement, the term “the Company” shall encompass the
following: (i) Vectren, as well as any division thereof, parent, subsidiary,
current or prior affiliate (as that term is used in the Severance Plan) or
affiliated entity, related entity or division thereof, which, for the avoidance
of doubt, includes ProLiance Holdings, LLC and its subsidiaries including, but
not limited to, Heartland Gas Pipeline, LLC and Liberty Gas Storage, LLC; and
(ii) any current or former officer, director, trustee, agent, employee,
shareholder, representative, insurer, or employee benefit or welfare program or
plan (including administrators, trustees, fiduciaries, and insurers of such
program or plan) of an entity referenced in or encompassed by Section 2(a)(i).


(b)In consideration for the Severance and Other Consideration set forth in
Section 3(a), Executive (for Executive and Executive's agents, assigns, heirs,
executors, and administrators) hereby releases and discharges the Company from
any claim, demand, action, or cause of action, known or unknown, which arose at
any time from the beginning of time to the date Executive executes this
Agreement, and waives all claims against the Company, including but not limited
to all claims relating to, arising out of, or in any way connected with his
interactions with the Company and/or his employment with Vectren or any other
Company entity, the cessation of that employment, or the compensation or
benefits payable in connection with that employment or the cessation of that
employment, including, without limitation, any claim, demand, action, cause of
action, including claims for attorneys' fees, based on but not limited to: (i)
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), 29 U.S.C.
§ 621, et seq; (ii) the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101, et seq.; (iii) the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701, et seq.; (iv) the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601,
et seq.; (v) The Equal Pay Act, as amended, 29 U.S.C. § 206, et seq.; (vi) The
Lilly Ledbetter Fair Pay Act of 2009; (vii) the National Labor Relations Act, 29
U.S.C. § 151, et seq.; (viii) the Civil Rights Act of 1866, as amended, 42
U.S.C. § 1981; (ix) The Employee Retirement Income Security Act, 29 U.S.C. §
1001, et seq.; (x) Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000(e), et seq.; (xi) the Fair Credit Reporting Act, 15 U.S.C. § 1681,
et seq.; (xii) the Worker Adjustment

1

--------------------------------------------------------------------------------

EXHIBIT 10.1

and Retraining Notification Act, 29 U.S.C. § 2101, et seq.; (xiii) the Indiana
Civil Rights Law, Ind. Code § 22-9-1-1, et seq.; (xiv) any wage-related law
including without limitation the Indiana Wage Payment and Wage Claims Acts, Ind.
Code § 22-2-5-2, 22-2-2-4, 22-2-5-9, 22-2-9-1, et seq.; (xv) any other fair
employment practices law, disability benefits law, or any other employee or
labor relations statute, executive order, law or ordinance, and any duty or
other employment-related obligation; (xvi) any agreement, representation,
promise, understanding, policy, practice, or potential entitlement (regardless
of the source); and (xvi) past or future wages, severance, compensation,
vacation pay, benefits, bonuses, commissions, fringe benefits, or other forms of
consideration, payment, or remuneration, except for claims to enforce payment of
those sums explicitly identified in Section 3(a). Executive further agrees to
release and discharge the Company and waive all claims related to any other
federal, state or local law, whether arising from statute, constitution,
executive order, law, regulation, code, ordinance, common law or other source,
including but not limited to all claims arising from contract, public policy
and/or any doctrine of good faith and fair dealing, as well as tort claims and
claims for tortious cause of conduct, breach of contract, intentional infliction
of emotional distress, negligence, discrimination, harassment, and retaliation,
together with all claims for monetary and equitable relief, punitive and
compensatory relief and attorneys' fees and costs.


(c)Executive understands and agrees that Executive is releasing the Company from
any and all claims and that he is giving up the opportunity to recover any
compensation, damages, or any other form of relief in any proceeding brought by
Executive or on Executive's behalf. Notwithstanding the foregoing, this
Agreement is not intended to operate as a waiver of any deferred compensation,
retirement or pension benefits that are vested (including without limitation,
the deferred compensation plan and cash balance pension plan), the eligibility
and entitlement to which shall be governed by the terms of the applicable plan.
Nor shall this Agreement operate to waive or bar any claim or right which -- by
express or unequivocal terms of law -- may not under any circumstances be waived
or barred. Moreover, this Agreement shall not operate to waive rights, causes of
action or claims under the ADEA if those rights, causes of action or claims
arise after the date Executive signs this Agreement, nor preclude Executive from
challenging the validity of this Agreement under the ADEA.


(d)This Agreement is entered into to provide Executive with a severance package
and to terminate the parties' relationship on an amicable basis and shall not be
construed as an admission of liability by either party.


(e)Executive acknowledges that, in accordance with the ADEA, Executive:
(i)has been, and is hereby, advised to consult with an attorney prior to
executing this Agreement and has had the opportunity to do so;
(ii)has been given a period of twenty-one (21) days within which to consider
this Agreement, which allows Executive to make a knowing, voluntary, and fully
informed choice about whether to sign this Agreement;
(iii)has availed himself of all opportunities Executive deems necessary to make
a voluntary, knowing, and fully informed decision;
(iv)has signed the Agreement free of duress or coercion; and
(v)is fully aware of his rights, and has carefully read and fully understands
all provisions of this Agreement before signing.


3.Severance and Other Consideration.

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

(a)In exchange for Executive executing (and not revoking) this Agreement and for
complying with the other covenants contained herein (and subject to the terms of
this Agreement), Vectren agrees to provide Executive the following only if the
Effective Date (as hereinafter defined) is within 60 days after the Termination
Date:
(i) within 60 days after the Termination Date (hereinafter referred to as the
“Payment Date”) a gross sum of $440,700.00 pursuant to Section 5(a)(ii) of the
Severance Plan;
(ii) no later than March 15, 2014, any payments required to be paid pursuant to
Section 5(b) of the Severance Plan;


(iii) no later than the Payment Date a gross sum of $25,082.28 pursuant to
Section 5(c) of the Severance Plan;
(iv) no later than the Payment Date a gross sum of $6,000.00 pursuant to Section
5(d) of the Severance Plan;
(v) notwithstanding anything to the contrary contained in the Vectren
Corporation At-Risk Plan or any award agreement related thereto, (A) with
respect to the 2010 stock unit awards, the award will be valued as of the
Termination Date and the restriction period shall be lifted and terminate on the
Payment Date and payment shall be made on the Payment Date, (B) with respect to
the 2011, 2012 and 2013 stock unit awards Executive shall be entitled to the
number of stock units, if any, equal (I) the number of stock units Executive
would otherwise have been entitled to had he been an active participant at the
end of the performance period as defined in the original agreements (i.e., as
adjusted or forfeited based on the performance criteria as defined in the
original agreements) multiplied by (II) the portion of the performance period
Executive was an active participant and payment shall be made no later than
March 15 of the year after the end of each applicable performance period, (C)
with respect to the 5,000 unexercised stock options granted on January 1, 2004,
the exercise date is hereby extended to January 1, 2014, and (D) with respect to
the 16,000 unexercised stock options granted on January 1, 2005 the exercise
date is hereby extended to January 1, 2015.
Vectren also agrees to pay Executive all “Accrued Obligations” (as that term is
used in the Severance Plan) by the Payment Date.


(b)In paying the amount specified in Section 3(a), the Company makes no
representation as to the tax consequences or liability arising from said payment
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Moreover, Executive understands and agrees
that any tax consequences and/or liability arising from such payments to
Executive shall be the sole responsibility of Executive. To this extent,
Executive acknowledges and agrees that Executive will pay any and all income tax
which may be determined to be due in connection with the payments described in
this Section 3(a).


(c)The payments and obligations assumed by Vectren in this Section 3(a)(i) - (v)
reflect consideration provided to Executive over and above anything of value to
which Executive already is entitled, and shall be subject to all applicable
taxes, withholdings, and deductions. Executive agrees Vectren may deduct any
applicable withholdings from any payment set forth in this Section. Executive
acknowledges and agrees that no other benefits, wages, sums, amounts or payments
that remain unpaid or owing (other than possible deferred compensation,
retirement or pension benefits, the eligibility and payment of which are
governed by the applicable plans) and expressly

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

relinquishes and waives any claims or rights (whether written, oral, express or
implied) to sums, amounts, privileges, or benefits not expressly provided for in
this Section 3.


4.
Covenant Not to Sue.

Except for those claims, causes of action or rights explicitly excluded from
release in Section 2(c) above, Executive agrees that he will never sue or accept
anything of value as a result of any lawsuit against the Company including,
without limitation, any lawsuit concerning or in any way related to his
employment with Vectren or any other Company entity, the termination of that
employment, the compensation or benefits payable in connection with his
employment or the cessation of that employment, or any other interaction or
relationship with the Company, and that no such suit is currently pending.
Should Executive violate any aspect of this Section, he agrees that any suit
shall be null and void, and must be summarily dismissed or withdrawn. Executive
also agrees that if a claim or charge of any kind should be raised, brought, or
filed in his name or on his behalf, Executive waives any right to, and agrees
not to take, any resulting award. This Section and this Agreement shall not
operate to waive or bar any claim which - by express and unequivocal terms of
law - may not under any circumstances be waived or barred. Moreover, this
Agreement shall not operate to waive rights or claims under the ADEA if those
rights or claims arise after the date Employee signs this Agreement, nor
preclude Employee from challenging the validity of the Agreement under the ADEA.


5.
Restrictive Covenants. Executive acknowledges, agrees and re-affirms his
obligation to comply with the provisions contained in Section 4 of the Severance
Policy, which the parties agree are incorporated herein by reference as if
written herein. Executive further acknowledges and agrees that:



(a)The following limited restrictive covenants are reasonably necessary to
protect the legitimate interests of the Company, and such limited restrictive
covenants are an essential part of, a condition of and in partial consideration
for the consideration set forth in this Agreement. Executive further agrees
these limited restrictive covenants are drafted narrowly so as to safeguard the
Company's legitimate business interests while not unreasonably interfering with
Executive's ability to obtain other employment. Executive agrees that the
restricted periods of time set forth in this Section 5 will be tolled during any
periods of non-compliance by Executive and that, if the Company must seek
injunctive relief or judicial intervention to enforce this covenant, the
restricted time periods set forth herein do not commence until Executive is
judged to be in full compliance with this Agreement.
 
(b)For a period of 18 months after the Termination Date, Executive agrees that
he will not:
(i)in or from Indiana and Ohio;
(ii)in or from a 50 mile radius of the facility or facilities at which Executive
worked;
(iii)in or from the geographic area in which Vectren (and any other Company
entity for which he provided services in the last year) operates; or
(iv)in or from the geographic area in which Executive performed services on
behalf of Vectren (or other Company entities), or for which Executive was
assigned responsibility, at any time within one (1) year preceding the
Termination Date; directly or indirectly, and in a competitive capacity, own,
manage, finance, operate, control or participate in ownership, management, or
operation of, act as an agent,

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

consultant, or be employed by, any business engaged in the development,
production, marketing, sale or servicing of any service or product (1) with
which Executive was involved during Executive's last year of employment with
Vectren (or other Company entities), or (2) which Vectren (or other Company
entities) are developing, producing, marketing, selling or servicing (or plans
to develop, produce, market, sale or service) and about which Executive gained
any confidential or proprietary information in the course of Executive's
employment with Vectren (or other Company entities).


(c)For a period of 18 months after the Termination Date, Executive agrees that
he will not:
(i)directly or indirectly own more than one percent of voting or ownership
control of, manage, operate, control or participate in the management, operation
or control of, or be connected as a partner, director or otherwise with any
business or activity which is involved in any manner, directly or indirectly:
(1) with the regulatory filings and process before the Indiana Regulatory
Commission by which Vectren Corporation, Citizens Energy Group, or any of their
utility affiliates (“Utilities”) sets the prices or terms of service that they
provide to their utility customers or involving complaints related thereto
(“IURC Proceedings”), as well as rate or service related proceedings initiated
by or participated in by the Utilities before the Federal Energy Regulatory
Commission; and (2) with any process or effort to by-pass through direct
pipeline interconnection receipt of utility service from any of the Utilities
within their certificated service territories.
       
(d)Executive recognizes that it would be difficult to measure damages to the
Company from a breach or threatened breach by Executive of this Section 5 and
that a breach or threatened breach by Executive of this Section 5 will give rise
to irreparable injury to the Company and that money damages will not be adequate
relief for such injury, and, accordingly, agrees to waive any defense that the
Company has an adequate remedy of law and further agrees that the Company shall
be entitled to obtain injunctive relief, including, but not limited to,
temporary restraining orders, preliminary injunctions and/or permanent
injunctions, without (to the extent not prohibited by law) having to post any
bond or other security, to restrain or prohibit such breach or threatened
breach, in addition to any other legal remedies that may be available, including
the recovery of monetary damages from Executive.


(e)The restrictive covenant provisions of this Agreement shall be construed as
independent of any other provision of this Agreement. The existence of any claim
or cause of action of by Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Vectren of the limited restricted covenants in this Section.


(f)The parties hereto acknowledge and agree that ProLiance Holdings, LLC, an
affiliate of the Company, has sold substantially all the assets and interests of
ProLiance Energy, LLC, and that the Company no longer have any legitimate
business interest in any of the business activities conducted by ProLiance
Energy, LLC during the term of Executive's employment. Accordingly,
notwithstanding anything to the contrary contained in Section 5(b) herein or in
the non-competition or non-solicitation provisions of the Severance Policy (but
subject to the other restrictive covenants contained in Section 4 of the
Severance Policy),

5

--------------------------------------------------------------------------------

EXHIBIT 10.1

the parties acknowledge and agree that Executive may, directly or indirectly,
own, manage, finance, operate, control or participate in ownership, management,
or operation of, act as an agent, consultant, or be employed by any business
engaged in the development, production, marketing, solicitation, sale or
servicing of any service or product conducted and provided by ProLiance Energy,
LLC during the term of Executive's previous employment, including, without
limitation, energy marketing and service, long term pipeline and gas storage
products, and energy transportation and storage services; provided, however that
nothing in this subsection (f) shall permit Executive to compete with Heartland
Gas Pipeline, LLC or Liberty Gas Storage, LLC.


6.
Effective Date. This Agreement will be executed by Executive no later than
twenty-one (21) days after the Termination Date. Executive agrees that he was
provided this Agreement on the Termination Date. If Executive consents to and
signs this Agreement, Executive shall have an additional seven (7) days after
signing this Agreement to revoke it, with any revocation needing to be mailed
and faxed to the attention of General Counsel at Vectren Corporation, at One
Vectren Square, 211 N.W. Riverside Drive, Evansville, Indiana 47708; fax:
812-491-4169. This Agreement shall not become effective, therefore, and none of
the benefits set forth in this Agreement shall become effective until the 8th
day after Executive executes this Agreement without revocation being exercised,
and Vectren signs the Agreement (the “Effective Date”). In accordance with the
terms of the Severance Policy, if this Agreement does not become effective on or
before the Payment Date, then none of the payments set forth in Section 3(a)(i)
- (v) will be paid to Executive and Executive waives all of his right, title and
interest in and to the payments set forth in Section 3(a)(i) - (v).



7.
Severance Plan. Executive and Vectren agree that Sections 2, 3, 4, and 8 through
21 of the Severance Policy remain in full force and effect and are enforceable
against Executive pursuant to their terms.



8.
Company Property. Executive affirms that, by the time he executes this
Agreement, he has returned his identification badge and any other access cards,
all equipment, documents, memoranda, records, files, notes, usb drives,
diskettes, portable hard drives, credit cards, keys, computers, and any other
matter or materials (from whatever source, including information electronically
stored) that is the property of, or that was purchased or provided by, the
Company, including any copies of the foregoing. Executive agrees not to remove
any documents, information or property described above from the Company, or
retain any duplicates, copies or excerpts thereof, and shall immediately return
any such material in the event such material is removed or retained.



9.
Conditions. Should Executive ever breach any provision or obligation under this
Agreement, the parties agree that the range of remedies includes the following:



(a)Executive shall forego and no longer be entitled to any sum or benefit
remaining to be paid or conferred pursuant to this Agreement.
(b)In the event Company is determined to be the prevailing party in any action
for breach of this Agreement, Executive shall pay all damages (including, but
not limited to, litigation and/or defense costs, expenses, and reasonable
attorneys' fees) incurred by the Company following and/or as a result of
Executive's breach if such breach is not cured or corrected to Vectren's
satisfaction within fourteen (14) days of the Company mailing written notice of
the breach to Executive's last known address.
(c)Executive shall - upon written request by Vectren to do so - reimburse
Vectren via certified check for the value of anything previously paid or
provided by Vectren pursuant

6

--------------------------------------------------------------------------------

EXHIBIT 10.1

to Paragraph 3(a) (i) - (iv), save $1,000. In the event this reimbursement
provision is triggered, Executive agrees that the remaining provisions of the
Agreement shall remain in full force and effect.


Nothing in this Paragraph is intended to limit or restrict any other rights or
remedies the Company may have by virtue of this Agreement or otherwise.
10.
Miscellaneous.

(a)Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without regard to
conflicts of laws principles thereof. Any and all disputes between the parties
which may arise pursuant to this Agreement will be heard and determined in
accordance with the Dispute Resolution Procedure set forth in Section 20 of the
Severance Plan. Notwithstanding the previous sentence, the parties agree that
Vectren and/or the Company may seek equitable, injunctive and other relief in a
state or federal court sitting in Evansville, Indiana to enforce its or their
rights under Section 5 of this Agreement.
(b)Entire Agreement/Amendments. This Agreement sets forth the complete agreement
between the parties relating to any and all payments or obligations owed or
potentially owed to Executive by the Company and to the other subjects
identified herein. Executive acknowledges and agrees that, in executing this
Agreement, he does not rely and has not relied upon any representations or
statements not set forth herein made by the Company with regard to the subject
matter, basis, or effect of this Agreement, the benefits to which Executive is
or may be entitled, or any other matter. Notwithstanding the foregoing, nothing
in this Agreement is intended to or shall limit, supersede, nullify, or affect
any other duty or responsibility Executive may have or owe to the Company by
virtue of any separate agreement or obligation, including without limitation,
the Severance Plan. This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto.
(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(d)Severability. The parties expressly agree that the terms of this Agreement
are reasonable and enforceable. Moreover, the provisions of this Agreement are
severable, and the invalidity of any one or more provisions shall not affect or
limit the enforceability of the remaining provisions. In the unlikely event that
a court of competent jurisdiction determines that any of the terms, provisions,
or covenants contained in this Agreement are unreasonable or unenforceable, the
court shall limit the application of such term, provision, or covenant, or
modify any such term, provision, or covenant, and proceed to enforce the
Agreement as so limited or modified, to the maximum extent permitted by law.
(e)Interpretation.     The parties agree that if any covenant, clause or term in
the Agreement is susceptible to two or more constructions, one of which would
render the provision unenforceable, then the provision shall be construed to
have the meaning that renders it enforceable.
(f)Assignment. This Agreement, and all of Executive's rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force or effect. This Agreement also shall
apply to, and inure to the benefit of, the Company, the

7

--------------------------------------------------------------------------------

EXHIBIT 10.1

predecessors, successors, and assigns of the Company, and each past, present, or
future employee, agent, representative, officer, or director of the Company.
(g)Set Off; No Mitigation. The Company's obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates; provided, however, that in no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under Section 3 of this Agreement.
(h)Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
(i)Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to Vectren Corporation, attention
Chairperson of Compensation Committee, at One Vectren Square, 211 N.W. Riverside
Drive, Evansville, Indiana 47708 and to Executive at the most recent address of
Executive set forth in the personnel records of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
(j)Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
regarding the terms and conditions of Executive's employment with the Company,
all of which are hereby terminated.
(k)Cooperation. Executive agrees that he will cooperate, assist, and make
himself reasonably available to Company personnel or Company agents on an
as-needed basis in order to respond to, defend, or address any issues or claims
deemed important to the Company or to respond to, defend, or address any
complaint or claim filed, or any issue raised, by any person or entity who has
sued the Company or that does business with the Company or is associated with
the Company in any way. Executive also agrees that he will provide truthful and
accurate sworn testimony in the form of deposition, affidavit, and/or court
testimony if requested by current Company personnel. The Company will reimburse
Executive for reasonable out-of-pocket expenses incurred as a result of
Executive's assistance, unless such remuneration would be inappropriate or
otherwise prohibited under existing law, in addition to any consulting fees and
rates to be paid for the work scope pursuant to the terms of a certain
consulting agreement to be executed by the parties herewith.
(l)Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(m)Payment of Costs and Fees. In addition to the provisions contained in Section
9(b) of this Agreement, in the event Executive is determined to be the
prevailing party in any action for breach of this Agreement (whether by
Executive or by Company), Company shall pay all damages (including, but not
limited to, litigation and/or defense costs, expenses, and reasonable attorneys'
fees) incurred by the Executive in such action.
[signature page follows]





8

--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have duly executed this Termination
Agreement as of the day and year first above written.
BY SIGNING THIS AGREEMENT (WHICH INCLUDES A RELEASE), I STATE THAT: I HAVE READ
IT; I UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AGREE TO
ALL THE TERMS CONTAINED WITHIN THIS AGREEMENT; I AM AWARE OF MY RIGHT TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING IT AND HAVE HAD THE OPPORTUNITY TO DO SO; I HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.
AGREED TO BY:
Vectren Corporation.




 /s/ John Bohls                    By:     /s/ Jerome A. Benkert,
Jr.                        
John Bohls                    Printed: Jerome A. Benkert, Jr.    
Its: Executive Vice President and CFO


Dated: July 17, 2013                Dated: July 17, 2013        



9